INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of December 21, 2001,
among MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation (the "Borrower"),
each subsidiary of Borrower listed on Schedule I hereto (each such subsidiary
individually, a "Subsidiary" and or a "Guarantor" and, collectively, the
"Guarantors") and CITICORP USA, INC., as collateral agent (in such capacity, the
"Collateral Agent") for the Secured Parties (as defined in the Security
Agreement).

Reference is made to the Revolving Credit Agreement dated as of December 21,
2001 (as amended, supplemented or otherwise modified from time to time, the
"Revolving Credit Agreement"), among the Borrower, the lenders from time to time
party thereto (the "Lenders") and Citicorp USA, Inc., as administrative agent
for the Lenders (in such capacity, the "Administrative Agent"). Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Revolving Credit Agreement.

The Lenders have agreed to make Loans to the Borrower pursuant to, and upon the
terms and subject to the conditions specified in, the Revolving Credit
Agreement. The Guarantors have guaranteed the Revolving Credit Obligations (as
defined in the Guarantee Agreement) pursuant to the Guarantee Agreement. The
Guarantors have granted Liens on and security interests in certain of their
assets to secure such guarantees pursuant to (a) the Pledge Agreement and
(b) the Security Agreement. The obligations of the Lenders to make Loans are
conditioned on, among other things, the execution and delivery by the Borrower
and the Guarantors of an agreement in the form hereof.

Accordingly, the Borrower, each Guarantor and the Collateral Agent agree as
follows:

SECTION 1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under the Guarantee Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to any Security Document to satisfy a claim of
any Secured Party, the Borrower shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

SECTION 2. Contribution and Subrogation. Each Guarantor (a "Contributing
Guarantor") agrees (subject to Section 3) that, in the event a payment shall be
made by any other Guarantor under the Guarantee Agreement or assets of any other
Guarantor shall be sold pursuant to any Security Document to satisfy a claim of
any Secured Party and such other Guarantor (the "Claiming Guarantor") shall not
have been fully indemnified by the Borrower as provided in Section 1, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as the case may be, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 13, the date of the Supplement
hereto executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 2 shall be
subrogated to the rights of such Claiming Guarantor under Section 1 to the
extent of such payment.

SECTION 3. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of each of the Guarantors under Sections 1 and 2 and all
other rights of each of the Guarantors in respect of indemnity, contribution or
subrogation from any other Loan Party under applicable law or otherwise shall be
fully subordinated to the indefeasible payment in full in cash of all Revolving
Credit Obligations which are then due and payable whether at maturity, by
acceleration or otherwise. No failure on the part of the Borrower or any
Guarantor to make the payments required by Sections 1 and 2 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

SECTION 4. Termination. This Agreement shall survive and be in full force and
effect so long as any Revolving Credit Obligation is outstanding and has not
been indefeasibly paid in full in cash and any of the Commitments under the
Revolving Credit Agreement have not been terminated, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Revolving Credit Obligation is rescinded or must otherwise
be restored by any Secured Party or any Guarantor upon the bankruptcy or
reorganization of the Borrower, any Guarantor or otherwise.

SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. No Waiver; Amendment. No failure on the part of the Collateral Agent
or any Guarantor to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by the Collateral Agent or
any Guarantor preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. None of the Collateral
Agent and the Guarantors shall be deemed to have waived any rights hereunder
unless such waiver shall be in writing and signed by such parties.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrower, the Guarantors and the Collateral Agent, subject to any consent
required in accordance with Section 9.02 of the Revolving Credit Agreement.



SECTION 7. Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Security Agreement, all rights, obligations and remedies of
the Collateral Agent set forth in this Agreement and any other Security
Documents shall be subject to the provisions set forth in the Intercreditor
Agreement.



SECTION 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in the Guarantee Agreement and addressed as specified
therein.

SECTION 9. Binding Agreement; Assignments. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns. Neither the
Borrower nor any Guarantor may assign or transfer any of its rights or
obligations hereunder (and any such attempted assignment or transfer shall be
void) without the consent required in accordance with Section 9.02 of the
Revolving Credit Agreement. Notwithstanding the foregoing, at the time any
Guarantor is released from its obligations under the Guarantee Agreement in
accordance with such Guarantee Agreement and the Revolving Credit Agreement,
such Guarantor will cease to have any rights or obligations under this
Agreement.

SECTION 10. Survival of Agreement; Severability. All covenants and agreements
made by the Borrower and each Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with this Agreement or the other
Loan Documents shall be considered to have been relied upon by the Collateral
Agent, the other Secured Parties and each Guarantor and shall survive the making
by the Lenders of the Loans and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loans or any other fee or
amount payable under the Revolving Credit Agreement or this Agreement or under
any of the other Loan Documents is outstanding and unpaid and as long as the
Commitments have not been terminated.

(b) In case any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, no party hereto shall
be required to comply with such provision for so long as such provision is held
to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall be effective with respect to any Guarantor
when a counterpart bearing the signature of such Guarantor shall have been
delivered to the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 12. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 and 1.03 of the Revolving Credit Agreement shall be applicable to
this Agreement.

SECTION 13. Additional Guarantors. Pursuant to Section 5.12 of the Revolving
Credit Agreement, each Subsidiary Loan Party that was not in existence or not a
Subsidiary Loan Party on the date of the Revolving Credit Agreement is required
to enter into the Guarantee Agreement as a Guarantor upon becoming a Subsidiary
Loan Party. Upon execution and delivery, after the date hereof, by the
Collateral Agent and such a Subsidiary of an instrument in the form of Annex 1
hereto, such Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor hereunder. The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any Guarantor hereunder. The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.



MEMC ELECTRONIC MATERIALS, INC.


By /s/ James M. Stolze
Name: James M. Stolze
Title: Executive Vice President,
Chief Financial Officer

By: /s/ Kenneth L. Young


Name: Kenneth L. Young
Title: Treasurer

EACH OF THE OTHER SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,

By: /s/ Kenneth L. Young


Name: Kenneth L. Young, in his capacity as
Treasurer for each of the other
Subsidiaries listed on Schedule I
hereto

CITICORP USA, INC., as Administrative
Agent and Collateral Agent

By: /s/ Arnold Y. Wong
Name: Arnold Y. Wong
Title: Vice President



Schedule I To The
Indemnity, Subrogation And
Contribution Agreement

GUARANTOR

Name

Address

 

 

 

Annex 1 to the
Indemnity, Subrogation and
Contribution Agreement

SUPPLEMENT NO. [ ] dated as of [ ], to the Indemnity, Subrogation and
Contribution Agreement dated as of December 21, 2001, among MEMC ELECTRONIC
MATERIALS, INC., a Delaware corporation (the "Borrower"), each subsidiary of
Borrower listed on Schedule I hereto (each such subsidiary individually, a
"Subsidiary" or a "Guarantor" and, collectively, the "Guarantors") and CITICORP
USA, INC., as collateral agent (in such capacity, the "Collateral Agent") for
the Secured Parties (as defined in the Security Agreement).

A. Reference is made to (a) the Revolving Credit Agreement dated as of December
21, 2001 (as amended, supplemented or otherwise modified from time to time, the
"Revolving Credit Agreement"), among the Borrower, the lenders from time to time
party thereto (the "Lenders") and CITICORP USA, INC., as administrative agent
for the Lenders (in such capacity, the "Administrative Agent") and (b) the
Guarantee Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indemnity, Subrogation and Contribution
Agreement and the Revolving Credit Agreement.

C. The Borrower and the Guarantors have entered into the Indemnity, Subrogation
and Contribution Agreement in order to induce the Lenders to make Loans.
Pursuant to Section 5.12 of the Revolving Credit Agreement, each Subsidiary Loan
Party that was not in existence or not a Subsidiary Loan Party on the date of
the Revolving Credit Agreement is required to enter into the Indemnity,
Subrogation and Contribution Agreement as a Guarantor upon becoming a Subsidiary
Loan Party. Section 13 of the Indemnity, Subrogation and Contribution Agreement
provides that additional Subsidiaries may become Guarantors under the Indemnity,
Subrogation and Contribution Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the "New
Guarantor") is executing this Supplement in accordance with the requirements of
the Revolving Credit Agreement to become a Guarantor under the Indemnity,
Subrogation and Contribution Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made.

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 13 of the Indemnity, Subrogation and
Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as a Guarantor
thereunder. Each reference to a "Guarantor" in the Indemnity, Subrogation and
Contribution Agreement shall be deemed to include the New Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Guarantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8 of the Indemnity, Subrogation and Contribution
Agreement. All communications and notices hereunder to the New Guarantor shall
be given to it at the address set forth under its signature below, with a copy
to the Borrower.

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.



[NAME OF NEW GUARANTOR],

By_________________________________
Name:
Title:


CITICORP USA, INC., as Collateral Agent

By_________________________________
Name:
Title:




 

Schedule I to Supplement No. [ ]
to the Indemnity, Subrogation and
Contribution Agreement

GUARANTOR

Name

Address

 

 

 